Title: James Taylor to James Madison, 13 March 1831
From: Taylor, James
To: Madison, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Belle Vue Ky
                                
                                Mar: 13th 1831.
                            
                        
                         
                        I inclose to you a letter to my worthy friend Mrs. M. It will give you both all the occurrences of my family
                            & friends in this quarter.
                        I think about this time you have arrived at your four score years. I congratulate you that from appearances when I had the pleasure of seeing you, your strength of body
                            & mind, you may live Many years to enjoy life, be a comfort to your family & friends, and a light to the
                            rising generation.
                        May good preserve Many years yr friend.
                        
                        
                            
                                James Taylor
                            
                        
                    